Given, Judge,
dissenting:
In my view, the opinion of the Court extends unjus*168tifiably the rule laid down in the Coo-per case, cited in the opinion in the instant case. Though broad language used in the syllabus of that case appears to justify the result reached’ by the Court in the instant case, in my view that conclusion is not required when that language is considered in the light of the controlling facts recited in the opinion.
In the Cooper case the wife testified that “she intended to seek an appeal from the final divorce decree, that she had no money with which to prosecute such an appeal and had no income with which to pay the costs, counsel fees, and no income at this time, with which she could employ an attorney”. No such showing of necessity is even attempted in the instant case. In the Cooper case a divorce had been denied the wife, and a divorce was granted to the husband. In the instant case the wife was granted a divorce, hence the only matter of which she can complain on appeal relates to property rights attempted to be adjudicated by the divorce decree. In the opinion in the Cooper case, the Court said: “When we come to the question of monetary allowances applied for by the relator, a different question is presented. Generally, in other jurisdictions, the awarding of such allowances is discretionary with the trial court. See Mapes v. Mapes (Wash.) 167 P. 2d 405; Tenny v. Tenny (Fla.) 3 So. 2d 375; Wood v. Wood (Mich.) 284 N. W. 627; Tumini v. Tumini (Pa.) 28 A. 2d 357; Cline v. Cline (Cal. App.) 23 P. 2d 431; Elies v. Elies (Wisc.) 300 N. W. 493; Brong v. Brong (Pa.) 195 A. 439; Butler v. Butler (N. C.) 39 S. E. 2d 745. In the Butler case, it is further held that the discretion is not absolutely in the trial court, but should be exercised within certain limits, ‘‡ * * anc[ with respect to factual conditions.’ In support of the general rule above' méntioned, see Madden on Persons and Domestic Relations, Sections 97, 98; Schouler Divorce Manual, Section 224, et seq.; 1 Nelson Divorce and Annulment, Second Edition, Section 12, page 435; 27 C.J.S., Divorce, Section 220.” In the instant case the trial court is required to make such allowance, not as a matter of discretion, but as a matter of right, re*169gardless of the purpose or ground of the expected appeal, and even though no possible ground of appeal exists.
No one doubts the power or duty of a trial court to make proper monetary allowances to a wife in proper circumstances, or that the discretion of the trial court in such matters is reviewable, where a necessity for such an allowance exists, but to require such an allowance in every case and circumstance, without regard to merit or justice, is not warranted by the decisions or by our statute. ■
The only pertinent statutory provision relating to such monetary allowances on appeal is found in Code, 48-2-13, which, insofar as pertinent, reads: “The court in term, or the judge in vacation, may, at any time after commencement of the suit and reasonable notice to the man, make any order that may be proper to compel the man to pay any sum necessary for the maintenance of the woman, and to enable her to carry on or defend the suit in the trial court and on appeal should one be taken * * Is it not significant, and should it not be controlling, that the statute provides that such payment “may” be made, and that the court may make “any order that may be proper” only for the purpose of requiring the man to pay any sum “necessary” for the maintenance of the woman, “and to enable her to carry on or defend the suit in the trial court and on appeal”, should one be taken? Another provision of the Code provides that a trial court before which a divorce proceeding is pending may “award costs to either party as equity and justice require”. Code, 48-2-11. Is it not a curious, anomaly that a trial court may award costs in a pending case as “equity and justice require”, yet may .not use discretion or consider “equity and justice” in considering the necessity for such allowances where only an intention to apply for an appeal is indicated?
The holding in the instant case will require that the trial court in every case, where request therefor is made by the wife, grant to the wife an allowance sufficient for the purposes indicated, without regard to, indeed, in *170spite of, the lack of necessity therefor, and without power to even consider the circumstances, though no possible ground for a successful appeal exists, though the wife be possessed of much wealth, though all the property and income earned during the marriage be vested in the wife, and though the husband be physically or mentally sick and helpless. Injustice resulting from such a holding will, almost certainly in many cases, because of human emotional characteristics of many of such litigations, coldly endure throughout the eight months appeal period and, perhaps in many cases, much longer, notwithstanding the marriage relations be then dissolved.
The answer of the respondent trial judge, filed in the instant case, shows that the wife employed three attorneys to represent her in the divorce proceeding; that her attorneys had been paid $900.00 in fees; that the husband “lost his home and his business as a result of this extended litigation”; that the wife is “a capricious client who has from day to day changed her mind, discharged one attorney, and whose capricious nature has brought about a multitude of unnecessary litigation”; that she “would agree to one thing at one time and change her mind the next day and the situation became so gross that one attorney” was permitted to withdraw from the case; and that the wife “agreed in writing” to certain pertinent matters, not relating to the granting of the divorce, and that she “abandoned her promise and authorization made in the presence of the court”. These circumstances indicate what results may be expected from the holding which forecloses the right of a trial judge to deal with them. The road is left wide open for vengeful injustice.
Being of the views indicated, I respectfully dissent. I would have denied the relief prayed for in the petition.